Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred Luis Rehder appeals from the district court’s order affirming the bankruptcy court’s order determining that the restitution debt he owed to the State of Maryland was non-dischargeable in his Chapter 7 bankruptcy case and determin*292ing that the restitution judgment entered as part of Maryland’s criminal sentencing process was also non-dischargeable. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell v. Rehder, No. 8:07-cv01231-MJG (D. Md. filed Mar. 25, 2008; entered Mar. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.